By the Court,
PAINE, J.
In the cases of White vs. Appleton and others, where an appeal was attempted to be taken from two different judgments, and divers orders before as well as subsequent to the ojudgment, by giving one notice referring to all the orders and the judgments, and one undertaking in the sum of $250, we dismissed the appeal for the reason that different judgments and orders could not be joined together and appealed from by the wholesale in that way. The statute allows this court, on an appeal from a judgment, to review any intermediate order affecting the judgment. But outside of the authority conferred by that provision, we think the statutes evidently contemplate a separate appeal for each judgment or appealable order.
In this case there is only one judgment; but the appellant has attempted to appeal from that and from a subsequent order, joining both in one notice and undertaking. We hesitated as to whether in such a case we could hold the appeal good for either the judgment or order, though not for both, but finally concluded that we could hold, it good for neither. If it could be held good for either, it is obvious that one might be selected as well as another. If we could say it was good for the judgment, we could say as well that it was good for the order. Yet this could only be done at all upon the theory that such an appeal brought them both up, subject *195to such selection. And we do not think such a theory could be sustained. If the appeal brought them both up, 'both might be reviewed. If it did not bring both up, then it is impossible to say that it brought either of them. We think the practice will be much more certain, to require a distinct appeal from each judgment and subsequent appeal-able order, and that the statute evidently contemplates that course.
The appeal is dismissed.